 

EXHIBIT 10.2

TRANSITION AND SEPARATION AGREEMENT

The parties to this Transition and Separation Agreement (this "Agreement") are
Gregory R. Vaughn ("Employee") and Barrett Business Services, Inc. (the
"Company").  This Agreement is effective as of June 30, 2019 (the "Effective
Date").

RECITALS

A.

Employee wishes to transition out of his current employment with the Company as
Chief Operating Officer by continuing employment in a new and limited role,
which is to commence on the Effective Date and shall terminate on December 31,
2020 (the "Termination Date").

B.

The Company and Employee wish to provide for the smooth transition of Employee's
duties and responsibilities and for the transfer of Employee’s institutional
knowledge to the Company.

AGREEMENT

The Company and Employee agree as follows:

1.SERVICES

1.1Employee shall report to the President/Chief Executive Officer of the Company
and shall provide the services to the Company as more fully described on the
attached Exhibit A  (all such services, the "Services").

1.2Employee shall perform the Services for approximately 20 hours per month, or
as otherwise agreed by the parties to this Agreement.

2.TERM AND TERMINATION

2.1The term of this Agreement commences on the Effective Date and shall
terminate on the Termination Date (the "Term"), subject to earlier termination
as provided herein.  

2.2This Agreement may be terminated at any time by Employee or by the mutual
written agreement of both parties.

2.3The Company may unilaterally terminate this Agreement immediately for "cause"
by providing written notice to Employee.  For the purposes of this Agreement,
"cause" includes any breach of Employee's obligations under this Agreement, any
commission of a felony or of a crime involving theft, fraud or dishonesty
committed by Employee in the course of performing services for the Company, any
intentional act of dishonesty or fraud by Employee in the course of performing
services for the Company, or the employment of Employee by, or the provision by
employee of any services to, any competitor of the Company.

-1-

--------------------------------------------------------------------------------

 

2.4Upon any termination of this Agreement, Employee’s employment with the
Company shall terminate and Employee shall promptly deliver to the Company all
documents and materials created or used in connection with the Services.

3.COMPENSATION AND EQUITY AWARDS

3.1In exchange for performing the Services, Employee shall be entitled to a
salary of $2,000 per month, prorated for any partial months.  Employee shall
have no right to be paid any bonus for his services performed during the 2019
calendar year (whether accrued or not) or any subsequent year during the Term.

3.2All restricted stock units ("RSUs") that have been awarded to Employee prior
to the Effective Date and that are not vested as of the Effective Date will be
accelerated by the Company and considered fully vested as of the Effective Date.

3.3As of the Effective Date, Employee shall have no right to receive any new or
additional equity awards (including without limitation RSUs or Performance Share
Awards), and, notwithstanding the second sentence of Section 5 of this
Agreement, any Performance Share Awards that are unvested as of the Effective
Date will be forfeited in their entirety as of that date.

3.4As of the Effective Date, Employee shall no longer be entitled to participate
in the Company’s Nonqualified Deferred Compensation Plan ("NQDC Plan"), and any
related matching RSUs scheduled to be granted after the Effective Date will not
be granted.

4.BENEFITS

4.1Employee shall be entitled to health benefits during the Term to the extent
Employee is otherwise eligible under the Company’s applicable health
plan.  Consistent with any Company plan that provides health benefits to its
employees, Company will deduct the Employee-responsible portion of any health
benefit premium through payroll deductions.

4.2To the extent Employee can be excluded under the terms of the relevant plan
or agreement, Employee will not be entitled to vacation benefits, profit sharing
arrangements, severance arrangements, or participation in a 401K plan during the
Term.

4.3Employee will not be entitled to any rights or benefits under any life
insurance policy in the Company’s name, and the Change in Control Agreement and
the Death Benefit Agreement by and between the Company and Employee will each be
terminated, as of the Effective Date.

 

 

 

 

-2-

--------------------------------------------------------------------------------

 

5.SEPARATION FROM SERVICE

The parties to this Agreement acknowledge that Employee’s transition to the
limited role of performing the Services for the Company on the Effective Date
will be a “Separation from Service” as that term is defined under Section 2.30
of the NQDC Plan.  Notwithstanding the foregoing, Employee will continue to be
treated as an employee of the Company with respect to any stock options
outstanding under the Company’s stock incentive plans until this Agreement is
terminated.

6.CONFIDENTIALITY

Employee acknowledges and reaffirms Employee's continuing obligations under any
confidentiality agreement and code of conduct that Employee entered into in
connection with Employee's employment with the Company, and Employee will
continue to strictly comply with the terms of any confidentiality agreement
throughout the Term.

7.MISCELLANEOUS

7.1Entire Agreement.  Except as otherwise provided herein (including without
limitation Section 6), this Agreement constitutes the entire agreement of the
parties concerning the subject matter of this Agreement, and expressly
supersedes any employment agreement between Employee and the Company.

7.2Consideration.  The parties acknowledge that the only consideration for this
Agreement is the consideration expressly described herein, that each party fully
understands the meaning and intent of this Agreement, and that this Agreement
has been executed voluntarily.

7.3Attorneys’ Fees.  If any litigation, suit, or proceeding is instituted to
enforce, interpret, or rescind this ‎Agreement, or otherwise in connection with
the subject matter of this Agreement, ‎the prevailing party shall be entitled to
recover, in addition to any other relief ‎awarded, its attorneys’ fees and costs
at trial, any appeal, collection of the award, ‎or the enforcement of any
order.‎

7.4Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Washington without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Washington or any other jurisdiction).

 

 

 

 

 

-3-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties executed this Agreement as of June 3, 2019.

EMPLOYEE

 

COMPANY

 

 

Barrett Business Services, Inc.

 

/s/ Gregory Vaughn                                      

 

By:

/s/ Gary Kramer                                     

Gregory R. Vaughn

 

Name:

Gary Kramer

 

 

Title:

Chief Financial Officer




-4-

--------------------------------------------------------------------------------

 

EXHIBIT A

 

DESCRIPTION OF SERVICES

 

 

Employee shall provide the following services for the Company:

 

Serve in the capacity of Subject Matter Expert (SME) as appropriate in support
of the Pelican initiative and existing operations.

 

Be available to the CEO to provide any one-off research, modeling, forecasting,
etc. in support of initiatives that might not be appropriate for other employees
to be involved in.

 

Employee shall provide such other additional advisory services as the parties to
this Agreement may agree from time to time.

 

 

-5-